      Case 1:18-cv-09031-DLC Document 61 Filed 08/01/19 Page 1 of 1
Selendy & Gay PLLC
1290 Avenue of the Americas
New York NY 10104
212 390 9000



August 1, 2019


Via ECF

Hon. Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street, Room 1910
New York, New York 10007

Re:     Hyland v. Navient Corp., No. 1:18-cv-09031 (the “Action”)

Dear Judge Cote:

        Plaintiffs write in response to Defendants Navient Corporation and Navient Solu-
tions, LLC’s (together, “Navient”) July 31, 2019 motion (Dkt. 60) regarding the time for
filing an answer in this Action. At the July 26, 2019 scheduling conference (“Scheduling
Conference”), Plaintiffs raised the possibility of seeking leave to amend their First
Amended Complaint (Dkt. 32) (“FAC”) pursuant to Federal Rule of Civil Procedure
15(a)(2). Your Honor responded that while Plaintiffs could move to amend, “what we
should do is plan this case as if there will be no amended pleading, that we’re dealing just
with a New York GBL claim and nothing else because that we know exists. That can guide
our life marching forward.” Tr. of Sched. Conf. at 14:23-15:01 (July 26, 2019).

         Given this Court’s guidance at the Scheduling Conference, and in an effort to be
respectful of the Court’s and the parties’ resources, Plaintiffs propose to defer any motion
seeking leave to amend until after discovery has been completed on the New York GBL
claim and the Court has had the opportunity to consider certification of that claim. Plain-
tiffs’ counsel represents that we would then quickly and efficiently complete limited dis-
covery as to any reinstated class representatives and/or amended claims. Plaintiffs there-
fore respectfully request Navient’s answer to the operative FAC by August 12 (the date
originally proposed by Navient) or at a time convenient to the Court.

        Additionally, Plaintiffs’ counsel is in the process of consulting all named class rep-
resentatives concerning the Court’s query regarding mediation and will submit a response
as directed on or before August 9, 2019.

Respectfully submitted,

/s/ Lena Konanova

Lena Konanova
cc (via ECF): Defendants’ counsel
